Order entered February 5, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01319-CV

                    DANA AND CHRISTOPHER SHEARIN, Appellants

                                                V.

                           WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01581-2014

                                            ORDER
       Before the Court is court reporter Claudia Webb’s February 2, 2015, request for

extension of time to file the reporter’s record. We GRANT the extension and ORDER Ms.

Webb to file the reporter’s record no later than March 5, 2015. See TEX. R. APP. P. 35.3(c).


                                                      /s/   CRAIG STODDART
                                                            JUSTICE